Citation Nr: 1453445	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active service from May 6, 1980 to June 5, 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that her PTSD has been medically linked to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b);    38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R.              § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of her psychiatric disability were caused by military sexual trauma (MST). The evidence shows that she was first diagnosed with PTSD as early as 2007 by VA.  This diagnosis has been confirmed by various other (VA and private) medical professionals since.  The Board thus finds that the Veteran has the current psychiatric disability of PTSD.

While the Veteran's service treatment records are negative for objective evidence of MST, the Veteran is competent to report a history of MST and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported in multiple lay statements (including a statement dated in May 1980, while she was in service), as well as in VA and private medical records, that she was the victim of MST.  Moreover, the mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is both internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Finally, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's report of MST to be credible.  Menegassi.  Vet Center records dated from 2007 to 2009 note assessments of PTSD related to military sexual assault.  In December 2010, a Vet Center counselor noted that the Veteran presents with PTSD related to her MST and psychological difficulties during basic training.  In September 2011, an advocate for active duty service members and veterans submitted a statement indicating that for approximately 18 months, she has listened to the Veteran struggle, in part, with her MST.  She stated that, "The reason that I believe [the Veteran] was traumatized while on active duty is [s]he has constantly maintained that he was a victim of military sexual trauma and harassment."  She opined that it is more likely than not that her PTSD is a direct result of MST she experienced while on active duty.  In July 2013 and January 2014, a private psychologist diagnosed chronic, severe PTSD and found that she is experiencing "significant psychological dysfunction as a result of her military sexual trauma."  Considering this evidence and the holding in Menegassi, and resolving reasonable doubt in favor of the Veteran, the Board finds that the medical opinion evidence supports corroborating the stressor.  Thus, the Board finds there was an in-service personal assault stressor.

Finally, there is evidence linking the Veteran's PTSD to her MST.  As noted above, both private and VA (Vet Center) providers have connected her PTSD with her MST.  Accordingly, as the Board has found the Veteran's reports of an MST stressor to be credible, and there is evidence suggesting a nexus between her PTSD and MST, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for PTSD is warranted.

The Board notes that the record also shows assessments of depression and anxiety; however, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected PTSD encompasses all of her psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.


ORDER

Service connection for PTSD is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


